DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In claim 2 the limitation “a current measuring means” is used, and from the specification [0061] the limitation is being interpreted as “a current measuring device”.  Further in claim 2, the limitation “a determination means” is used, and it is set forth in the specification [0063] as “the number of faulty resistance heating elements RE”.  In claim 3 the limitation “an output means” is used, and from the specification [0063] it is being interpreted as “ outputs the failure conditions (the number of faulty resistance heating elements RE)”.  In claim 6, the limitation “a coupling means” is used, the corresponding structure is found in [0058-59] of the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 2016/0160877) in view of Hiroyuki (JPH 04201358).
Regarding claim 1, Sakaguchi teaches a vacuum pump (P1) that exhausts gas (abstract) by rotation of a rotating body (4), the vacuum pump comprising: an exhaust flow path for exhausting the gas (Fig 1); and a heating means for heating the exhaust flow path (11, 13).
Sakaguchi does not explicitly set forth the heating means includes a plurality of resistance heating elements connected in parallel to a pair of wiring lines.
	Hiroyuki teaches the heating means includes a plurality of resistance heating elements connected in parallel to a pair of wiring lines (Fig 2, and page 1 of translation), in order to accurately determine if the heater is working (page 1 of translation).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Sakaguchi with the teachings of Hiroyuki to have the heating means includes a plurality of resistance heating elements connected in parallel to a pair of wiring lines, in order to accurately determine if the heater is working.
	Regarding claim 2, Hiroyuki teaches a current measuring means (page 2 of translation) for measuring a sum of values of currents flowing through the plurality of resistance heating elements (page 2 of translation); and a determination means for determining failure conditions of the plurality of resistance heating elements on the basis of a measured value obtained by the current measuring means (page 2 of translation).
	Regarding claim 3, Hiroyuki teaches an output means for outputting the failure conditions determined by the determination means (page 2 of translation).
	Regarding claim 4, Hiroyuki teaches the failure conditions are a number of faulty resistance heating elements out of the plurality of resistance heating elements (page 2 of translation).
	Regarding claim 5, Hiroyuki teaches the pair of wiring lines and the plurality of resistance heating elements are coupled to each other by a connector (Fig 2, shows the wires being connected together which implies that there has to be a connection method between them).
	Regarding claim 6, Hiroyuki teaches both end portions of at least either one of the pair of wiring lines are coupled by a coupling means (Fig 2, shows the wires being connected together which implies that there has to be a connection method between them).
	Regarding claim 7, Sakaguchi in view of Hiroyuki teaches heating device (see claim 1 rejection above) for a vacuum pump (Sakaguchi – P1) that includes the heating means in the vacuum pump according claim 1 (see rejection above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamashita (US 6599108) teaches a vacuum pump with an exhaust path heating element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745